PER CURIAM.
Michael Hannon appeals the district court’s orders dismissing several of his claims for failure to state a claim and granting Defendants’ motions for summary judgment on his remaining claims on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Hannon v. Angelone, No. CA-00-281-7 (W.D.Va. June 26, 2000; June 11, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED